                                                                                     Case 2:21-cv-00284-JCM-VCF Document 18 Filed 04/13/21 Page 1 of 4




                                                                                 1 Analise N. M. Tilton
                                                                                   Nevada Bar No. 13185
                                                                                 2 Nicholas F. Adams
                                                                                   Nevada Bar No. 14813
                                                                                 3 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 4 Las Vegas, Nevada 89128-9020
                                                                                   Phone: 702 251 4100 ♦ Fax: 702 251 5405
                                                                                 5 atilton@wshblaw.com
                                                                                   nadams@wshblaw.com
                                                                                 6
                                                                                   Attorneys for Defendant Cheap Tech Guys LLC
                                                                                 7

                                                                                 8                                   UNITED STATES DISTRICT COURT

                                                                                 9                                       DISTRICT OF NEVADA

                                                                                10

                                                                                11 MICROSOFT CORPORATION, a                             Case No. 2:21-cv-00284-APG-VCF
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   Washington Corporation,
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                                                      STIPULATION AND ORDER TO
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                  Plaintiff,                            EXTEND TIME FOR DEFENDANT,
                                                                                13                                                      CHEAP TECH GUYS LLC TO RESPOND
                                                Attorneys at Law




                                                                                          v.                                            TO PLAINTIFF'S COMPLAINT
                                                                                14
                                                                                   CHEAP TECH GUYS LLC, a Nevada                        (FIRST REQUEST)
                                                                                15 Limited Liability Company,
                                                                                                                                        Trial Date:            None Set
                                                                                16                      Defendant.

                                                                                17

                                                                                18      STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT, CHEAP TECH
                                                                                          GUYS LLC TO RESPOND TO PLAINTIFF'S COMPLAINT (FIRST REQUEST)
                                                                                19

                                                                                20            CHEAP TECH GUYS LLC (hereinafter "Defendant") and MICROSOFT CORPORATION
                                                                                21 (hereinafter "Plaintiff") (collectively, "the Parties") by and through their respective counsel, hereby

                                                                                22 stipulate and agree that Defendant, CHEAP TECH GUYS LLC shall have until April 15, 2021 to

                                                                                23 respond to Plaintiff's Complaint filed on February 19, 2021. See ECF No. 1. This extension would

                                                                                24 be the first extension of time granted for Plaintiff to respond to the Complaint.

                                                                                25 I.         Reasons For the Requested Extension
                                                                                26            Plaintiff filed its Complaint on February 19, 2021. See ECF No. 1. Subsequently, Defendant
                                                                                27 was served on March 8, 2021. See ECF No. 14. Thereby making the time to respond to the Complaint

                                                                                28 on March 29, 2021. Counsel for Defendant was retained on March 31, 2021 after the time to respond
                                                                                     20772549.1:10836-0086                                       Case No. 2:21-cv-00284-APG-VCF
                                                                                           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT, CHEAP TECH GUYS, LLC TO
                                                                                                                RESPOND TO PLAINTIFF'S COMPLAINT
                                                                                     Case 2:21-cv-00284-JCM-VCF Document 18 Filed 04/13/21 Page 2 of 4




                                                                                 1 to the Complaint had expired.

                                                                                 2            When the counsel was retained for Defendant, counsel reached out to Plaintiff's counsel for

                                                                                 3 an extension, which Plaintiff's counsel graciously granted.

                                                                                 4            Since Defendant's counsel was unable to prepare a response to Plaintiff's Complaint before

                                                                                 5 they were retained, excusable neglect exists. Clark v. Coast Hotels & Casinos, Inc., 130 Nev. 1164

                                                                                 6 (2014) ("excusable neglect" applies to "instances where some external factor beyond a party's

                                                                                 7 control affects the party's ability to act or respond as otherwise required").

                                                                                 8            Accordingly, the Parties stipulate and agree that Defendant, CHEAP TECH GUYS LLC

                                                                                 9 shall have until April 15, 2021 to respond to Plaintiff's Complaint filed on February 19, 2021. See

                                                                                10 ECF No. 1.

                                                                                11 DATED: April 13, 2021                        WOOD, SMITH, HENNING & BERMAN LLP
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                                                                                                By:
                                                Attorneys at Law




                                                                                                                                           /s/ Nicholas F. Adams
                                                                                14                                                         ANALISE N. M. TILTON
                                                                                                                                           Nevada Bar No. 13185
                                                                                15                                                         NICHOLAS F. ADAMS
                                                                                                                                           Nevada Bar No. 14813
                                                                                16
                                                                                                                                           2881 Business Park Court, Suite 200
                                                                                17                                                         Las Vegas, Nevada 89128-9020
                                                                                                                                           Phone: 702 251 4100
                                                                                18
                                                                                                                                Attorneys for Defendant, Cheap Tech Guys LLC
                                                                                19

                                                                                20
                                                                                     DATED: April 13, 2021                      GREENBERG TRAURIG, LLP
                                                                                21

                                                                                22
                                                                                                                                By:        /s/ Christopher R. Miltenberger
                                                                                23
                                                                                                                                           CHRISTOPHER R. MILTENBERGER
                                                                                24                                                         Nevada Bar No. 10153
                                                                                                                                           10845 Griffith Peak Drive, Suite 600
                                                                                25                                                         Las Vegas, Nevada 89135
                                                                                                                                           Phone: 702 792 3773
                                                                                26

                                                                                27                                              Attorneys for Plaintiff, Microsoft Corporation

                                                                                28
                                                                                     20772549.1:10836-0086                     -2-               Case No. 2:21-cv-00284-APG-VCF
                                                                                           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT, CHEAP TECH GUYS, LLC TO
                                                                                                                RESPOND TO PLAINTIFF'S COMPLAINT
                                                                                     Case 2:21-cv-00284-JCM-VCF Document 18 Filed 04/13/21 Page 3 of 4




                                                                                 1                                              ORDER

                                                                                 2            The Court having reviewed the foregoing STIPULATION AND ORDER TO EXTEND

                                                                                 3 TIME FOR DEFENDANT, CHEAP TECH GUYS LLC TO RESPOND TO PLAINTIFF'S

                                                                                 4 COMPLAINT (FIRST REQUEST) in the above-entitled matter and for good cause appearing

                                                                                 5 therefor:

                                                                                 6            IT IS SO ORDERED that Defendant, CHEAP TECH GUYS LLC shall have until April

                                                                                 7 15, 2021 to respond to Plaintiff's Complaint filed on February 19, 2021. See ECF No. 1.

                                                                                 8
                                                                                                         4-13-2021
                                                                                 9            Dated: _____________________________.

                                                                                10
                                                                                                                                       __________________________
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                                                                       U.S. MAGISTRATE JUDGE
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     20772549.1:10836-0086                     -3-               Case No. 2:21-cv-00284-APG-VCF
                                                                                           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT, CHEAP TECH GUYS, LLC TO
                                                                                                                RESPOND TO PLAINTIFF'S COMPLAINT
                                                                                     Case 2:21-cv-00284-JCM-VCF Document 18 Filed 04/13/21 Page 4 of 4




                                                                                 1                                  CERTIFICATE OF SERVICE

                                                                                 2            I hereby certify that on this 13th day of April, 2021, a true and correct copy

                                                                                 3 of STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT, CHEAP TECH GUYS

                                                                                 4 LLC TO RESPOND TO PLAINTIFF'S COMPLAINT (FIRST REQUEST) was served via the

                                                                                 5 United States District Court CM/ECF system on all parties or persons requiring notice.

                                                                                 6

                                                                                 7

                                                                                 8

                                                                                 9                                           By /s/ Johana Whitbeck
                                                                                                                                Johana Whitbeck, an Employee of
                                                                                10                                              WOOD, SMITH, HENNING & BERMAN LLP
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13
                                                Attorneys at Law




                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28
                                                                                     20772549.1:10836-0086                     -4-               Case No. 2:21-cv-00284-APG-VCF
                                                                                           STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT, CHEAP TECH GUYS, LLC TO
                                                                                                                RESPOND TO PLAINTIFF'S COMPLAINT
